DETAILED ACTION
Claims 1-4, 7-12 and 16 are presented for examination.
Applicant is notified that the instant application has been transferred to the undersigned Examiner, whose contact information is provided below at the conclusion of this action.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on August 12, 2020 has been entered. 
Pursuant to the notice mailed April 13, 2021, Applicant’s claim listing filed August 12, 2020 was non-compliant. Applicant’s subsequent claim listing filed May 7, 2021 correcting the deficiencies noted in the April 13, 2021 notice has been received and entered into the present application.
Claims 1-4, 7-12 and 16 are pending and under examination. Claims 5-6 and 13 are cancelled. Claim 1 is amended. Claim 16 is newly added. 
 Applicant’s arguments, filed August 12, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Rejections Set Forth in the April 16, 2020 Final Office Action
	The rejection of claims 1-13 under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth at p.3-7 of the previous final Office Action dated April 16, 2020 is hereby withdrawn pursuant to the discussion held between Applicant’s representatives and Supervisory Patent Examiner Jeffrey Lundgren during the Applicant-initiated interview held July 15, 2020, and further in view of the cancellation of claim 5 in the most recently filed claim listings of August 12, 2020 and May 7, 2021.

	The rejection of claims 1-13 under 35 U.S.C. §103 as being unpatentable over Nutraceutical Business Review (“The Power of Natural Astaxanthin for Increased Muscle Performance”, Published August 15, 2014) in view of Lignell (U.S. Patent No. 6,245,818) in view of Shibaguchi et al. (“Effect of Long-Term Dietary Astaxanthin Intake on Sarcopenia”, Japanese Journal of Physical Fitness and Sports Medicine, 2008; 57(5):541-552) as set forth at p.9-15 of the previous final Office Action dated April 16, 2020 is hereby withdrawn following reconsideration of the claimed subject matter and Applicant’s newly presented amendments in the most recently filed claim listings of August 12, 2020 and May 7, 2021.

Priority
	Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/674,329, filed May 21, 2018. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
	A thorough review of the prior-filed ‘329 disclosure indicates adequate written support and/or enabling guidance as set forth under the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for Applicant’s claims 1-4 and 7-12. The ‘329 disclosure, however, fails to provide adequate written support for Applicant’s newly added claim 16, as it discloses only an exercise training regimen for mice of three times per week (“[e]xercise training occurred 3x/week at 20° incline on a 
	Accordingly, the effective filing date of claims 1-4 and 7-12 is May 21, 2018 (the filing date of U.S. Provisional Patent Application No. 62/674,329) and the effective filing date of claim 16 is May 21, 2019 (the filing date of the instant application). 
	The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.

At p.4 of the Remarks filed August 12, 2020, Applicant states that “[s]upport for claim 14 [which is now properly renumbered as new claim 16] can be found at least at paragraphs [0066] and [0089] of the publication of the application”. 
Applicant’s disclosure at para.[0066] and [0089] of the pre-grant publication appears to correspond to the as-filed specification at p.18, para.[0056] and p.21, para.[0063]. 
At p.18, para.[0056] of the as-filed specification, Applicant discloses that “[e]xercise training occurred 3x/week at 20° incline on a treadmill at 10 m/min for 5 min at the start and reached 15 min for the final 4 weeks of training”. 
At p.21, para.[0063] of the as-filed specification, Applicant discloses that “[t]he 12 wk training program met 3x per week with a 10 min warm-up before and 5-10 min cool down period at the end of each session”.
A full and complete consideration of Applicant’s originally filed disclosure fails to reveal adequate written support for Applicant’s newly added limitation directed to “wherein said high-intensity or moderate-intensity physical exercise is performed at least three times within 7 days” (claim 16). At best, Applicant’s as-filed specification describes an exercise training regimen for mice of three times per 7 days (3x weekly) (p.18, para.[0056]), and an exercise training regimen for humans of three times per 7 days (3x weekly) (p.21, para.[0063]). Such disclosure, however, fails to support Applicant’s broadening of such disclosure to now recite “at least three times within 7 days”, which circumscribes three or more times per week (7 days) and does not comport with Applicant’s original disclosure of only three times per week. This concept, then, newly added in claim 16 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification.
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant 
Accordingly, the claim is considered to lack sufficient written description and is properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-4, 7-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation defining the recited subject as “recovering from a decrease in a muscle function or a decrease in a physical function” renders the claim indefinite because it is unclear if Applicant is requiring the subject to have exhibited some degree of “recovery” in order to participate in the recited method, or if the subject must simply be one that has experienced a “decrease in a muscle function or a decrease in a physical function” and is “recovering” from such decrease by participating in the instantly claimed method. As a result, it is not plainly apparent what subjects are actually included (or excluded) from the claim scope. Clarification is required. 
In claim 1, Applicant’s limitation defining the subject as “a subject recovering from a decrease in a muscle function or a decrease in a physical function” renders the claim indefinite because it is unclear to 
In claim 4, Applicant recites “wherein the physical exercise comprises applying a load to a body muscle”, but it is unclear if the referenced “body muscle” is that specifically of the recited subject, or another unidentified host. Clarification is required. 
In claim 11, the limitation “in 20 minutes” renders the claim indefinite because it is unclear if such limitation is intended to define a time period over which any one of the previously recited physical exercises is performed, or if it is intended to further define the “8,000-step walking” as being performed over a period of 20 minutes (thus, defining a rate of speed). As a result, it is unclear if Applicant is placing a specific time limitation on the physical exercise performed, or not. Also, Applicant’s recitation of “an 8,000-step walking in 20 minutes” renders the claim additionally indefinite because 8,000 steps is substantially equivalent to a distance of 4 miles, thereby rendering the pace to be 5 min/mile (for 4 mi completed in 20 min time), which cannot reasonably considered “walking” as instantly claimed. Clarification is required. 
In claim 12, the phrase “wherein the physical exercise is sufficient to achieve at least one of about from 75 to 80% of the maximum heart rate of the subject” renders the claim indefinite because it is unclear what constitutes “at least one of about” the recited range of 75 to 80% of the maximum heart rate of the subject. For example, it is unclear if Applicant intends to define the range of 75-80% using the term “about”, and it is also unclear if one, or more than, value within this range is required by the claim. Clarification is required. 
As claims 2-3, 7-10 and 16 do not remedy these points of ambiguity in claim 1, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 


Interpretation of the Claims for Examination
For the purposes of examination, Applicant’s claimed subject of the recited method (“a subject recovering from a decrease in a muscle function or a decrease in a physical function”) will be understood to circumscribe a subject with decreased muscle function or decreased physical function for any reason, including as a natural result of the aging process. Such interpretation is further supported by Applicant’s further definition of the subject as “a patient with sarcopenia” (wherein the term “sarcopenia” is defined in the art as “reduction in skeletal muscle mass due to aging”; see newly cited Merriam-Webster, Definition of “Sarcopenia”, Published Online).

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4, 7-9, 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Astaxanthin Formulation Induces Muscle Strength and Endurance Increases Beyond High Intensity Training in Elderly Subjects”, Abstract #3306, Med Sci Sports Exerc, 2017 June 2; 49(5):Supplement, p.S706, cited by Applicant on the 05/21/19 IDS), citing to Merriam-Webster (“Sarcopenia”, Online) and MedlinePlus (“Muscle Atrophy”, Online) as evidence.
Liu et al. teaches a randomized, double-blind, placebo-controlled trial of daily oral astaxanthin treatment in combination with high intensity interval training (HIIT) in elderly patients (“Purpose”; abstract). Liu et al. teaches that the trial included 44 healthy male and female subjects of 65-82 years of age, who undertook 3 months of HIIT using an incline treadmill protocol (with target of 85% maximum heart rate) 
In claim 1, Applicant recites “[a] method for improving a muscle function and/or a physical function in a subject recovering from a decrease in a muscle function or a decrease in a physical function” via “ingesting a composition comprising astaxanthin” in free form, monoester form or diester form, and engaging in a high-intensity or moderate-intensity physical exercise, wherein the combination of ingesting the astaxanthin composition and physical exercise “results in an improved muscle function and/or physical function in the subject”. 
In claim 7, Applicant requires that “the subject is a patient with sarcopenia”.
In claim 8, Applicant requires that “the subject is at least 65 years of age”.
In claim 9, Applicant requires that “the subject is a patient with muscular atrophy”.
The teachings of Liu et al. clearly provide for daily oral ingestion of a composition comprising astaxanthin by a subject engaging in high-intensity physical exercise (HIIT), wherein oral ingestion of astaxanthin combined with high-intensity physical exercise was effective to provide improved muscle function and/or physical function in the subject, as measured by improved TA muscle strength and endurance as compared to the placebo group. 
As Liu et al. teaches the trial subjects as 44 male and female subjects of 65-82 years of age (i.e., “at least 65 years of age”, as required by instant claim 8), such subjects clearly constitute “aging” subjects Merriam-Webster, Definition of “Sarcopenia”, Online) as a natural result of the aging process.
The subjects of Liu et al. also constitute “patient[s] with muscular atrophy”, as “muscle atrophy” is defined as “wasting (thinning) or loss of muscle tissue”, which occurs from various pathologic processes including aging (p.1). 
As Liu et al. clearly teaches the daily oral ingestion of astaxanthin per se (not astaxanthin in an ester form, e.g., monoester or diester), such description is understood to constitute a teaching of astaxanthin in its “free form”, as required by instant claims 1-2.
In claim 3, Applicant recites that the step of “ingesting a composition comprising astaxanthin” is performed orally. 
Liu et al. teaches a daily oral ingestion of a composition comprising astaxanthin in free form.
In claim 4, Applicant requires “wherein the physical exercise comprises applying a load to a body muscle”. 
Liu et al. teaches that the subjects undertook 3 months of HIIT using an incline treadmill protocol, which constitutes a form of physical exercise that applies a mechanical load to a body muscle as claimed.
In claim 11, Applicant recites that the physical exercise is, e.g., walking, jogging, etc.
In claim 12, Applicant recites that the physical exercise achieves “at least one of about from 75 to 80% of the maximum heart rate of the subject”.
Liu et al. teaches that the trial subjects performed HIIT using an incline treadmill protocol to achieve a target of 85% (which constitutes “about from 75 to 80%” as claimed, absent any specific definition of the amount of variation tolerated by the term “about”) of the maximum heart rate of the subject, which necessarily constitutes walking and/or jogging as the form of physical exercise, and that such physical exercise was sufficient to achieve about 75-80% of the maximum heart rate of the subjects. 
In claim 16, Applicant requires that the astaxanthin composition is “ingested daily”, and that the physical exercise “is performance at least three times within 7 days”. 
Liu et al. teaches daily oral ingestion of an astaxanthin composition to study subjects of 65-82 years of age, wherein such subjects engaged in HIIT 3x/week for 30 min over a period of 3 months.

Therefore, instant claims 1-4, 7-9, 11-12 and 16 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

4.	Claims 1, 3-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lignell (U.S. Patent No. 6,245,818 B1; 2001, already of record), citing to Merriam-Webster (“Sarcopenia”, Online) and MedlinePlus (“Muscle Atrophy”, Online) as evidence.
Lignell teaches an experimental study of astaxanthin supplementation over 6 months in 20 healthy volunteers administered 1 capsule containing 4 mg astaxanthin in the form of algal meal each morning in association with food, and 20 healthy volunteers who received 1 capsule containing placebo (col.3, l.50-54). Lignell teaches that the subjects were then subjected to a strength/endurance test to determine the maximum number of squats (knee-bending exercises) performed in a Smith machine with a 40 kg load under standardized conditions, observing that astaxanthin supplementation had a positive performance effect on the treated subjects as evidenced by an improvement in strength/endurance (61.74% for the astaxanthin group, compared to 23.78% for placebo) (col.3, l.59-61; col.4, l.22-29).
In claim 1, Applicant recites “[a] method for improving a muscle function and/or a physical function in a subject recovering from a decrease in a muscle function or a decrease in a physical function” via “ingesting a composition comprising astaxanthin” in free form, monoester form or diester form, and engaging in a high-intensity or moderate-intensity physical exercise, wherein the combination of ingesting the astaxanthin composition and physical exercise “results in an improved muscle function and/or physical function in the subject”. 
In claim 7, Applicant requires that “the subject is a patient with sarcopenia”.
In claim 9, Applicant requires that “the subject is a patient with muscular atrophy”.
The teachings of Lignell clearly provide for daily oral ingestion of a composition comprising astaxanthin by a subject, wherein the subject engages in performing a maximum number of possible 
As the subjects of Lignell’s experimental study constitute “aging” subjects (as any human subject is necessarily in a state of “aging”), such subjects necessarily exhibit “sarcopenia” (defined as a “reduction in skeletal muscle mass due to aging”; see Merriam-Webster, Definition of “Sarcopenia”, Online) as a natural result of the aging process.
The subjects of Lignell also constitute “patient[s] with muscular atrophy”, as “muscle atrophy” is defined as “wasting (thinning) or loss of muscle tissue”, which occurs from various pathologic processes, including aging (p.1). 
At col.1, l.48-50, Lignell states that astaxanthin in the form of algal meal (of cultured Haematococcus sp.) constitutes astaxanthin in an esterified form with fatty acids, thereby meeting Applicant’s limitation that the astaxanthin be in monoester or diester form (as there are only two hydroxyl groups in the structure of astaxanthin, the esterification can only be of monoester or diester type). 
In claim 3, Applicant recites that “the ingestion is an oral ingestion”. 
Lignell teaches the astaxanthin supplementation provided as an orally administered capsule.
In claim 4, Applicant recites “wherein the physical exercise comprises applying a load to a body muscle”. 
Lignell teaches that the subjects who received astaxanthin supplementation performed squats (knee-bending exercises) under a 40 kg (88 lb) load, which meets Applicant’s limitation directed to “wherein the physical exercise comprises applying a load to a body muscle”.
 MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, instant claims 1, 3-4, 7 and 9 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

s 1, 3-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lignell (U.S. Patent No. 6,245,818 B1; 2001, already of record).
Lignell teaches an experimental study of astaxanthin supplementation in 8 horses suffering from the muscle condition exertional rhabdomyolysis (a condition that causes degradation and breakdown of muscle tissue as a result of muscle tightening and impaired circulation; col.3, l.28-34), wherein each horse received 100 mg astaxanthin per day in the form of algal meal either sprinkled on concentrated feed or in the form of an oil suspension (col.3, l.11-19). Lignell teaches that the horses who received astaxanthin supplementation were free from symptoms after 2-3 weeks of treatment, and were able to train and race in a normal fashion (col.3, l.38-41). Lignell teaches that, in cases where the supplementation had been stopped or reduced to < 30 mg astaxanthin per day, symptoms of the muscle condition reoccurred after 2 weeks (col.3, l.41-43). 
In claim 1, Applicant recites “[a] method for improving a muscle function and/or a physical function in a subject recovering from a decrease in a muscle function or a decrease in a physical function” via “ingesting a composition comprising astaxanthin” in free form, monoester form or diester form, and engaging in a high-intensity or moderate-intensity physical exercise, wherein the combination of ingesting the astaxanthin composition and physical exercise “results in an improved muscle function and/or physical function in the subject”. 
In claim 10, Applicant recites that “the subject is a pet”.
The teachings of Lignell clearly provide for daily oral ingestion of a composition comprising astaxanthin by a horse (which clearly constitutes “a pet”, as required by instant claim 10) with exertional rhabdomyolysis, wherein the horse engages in regular training and racing, which clearly constitutes a form of “high-intensity” or “moderate-intensity” physical exercise, as instantly claimed. Lignell teaches that the combination of astaxanthin supplementation with such physical exercise was effective to provide improved muscle function and/or physical function in the subject, as evidenced by resolution of symptoms of exertional rhabdomyolysis in the treated horses.
As Lignell teaches that exertional rhabdomyolysis is a condition that causes degradation and breakdown of muscle tissue due to muscle tightening and impaired circulation, the horses receiving 
Also, Lignell states that astaxanthin in the form of algal meal (of cultured Haematococcus sp.) constitutes astaxanthin in an esterified form with fatty acids (col.1, l.48-50), thereby meeting Applicant’s claimed requirement that the astaxanthin be in monoester or diester form (as there are only two hydroxyl groups in the structure of astaxanthin, the esterification can only be of monoester or diester type). 
In claim 3, Applicant recites that “the ingestion is an oral ingestion”. 
Lignell et al. teaches the administration of astaxanthin either sprinkled on concentrated feed or via oral suspension, which clearly provides for oral ingestion as instantly claimed. 
In claim 4, Applicant recites that the exercise “comprises applying a load to a body muscle”.
Lignell teaches that the horses receiving the astaxanthin supplementation were trained and raced regularly, which constitutes a form of physical exercise that applies a mechanical load to a body muscle as claimed.
	Therefore, instant claims 1, 3-4 and 10 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

6.	Claims 1-2, 4, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nutraceutical Business Review (“The Power of Natural Astaxanthin for Increased Muscle Performance”, Published Online August 15, 2014, hereinafter “NBR”; already of record), citing to Merriam-Webster (“Sarcopenia”, Online) and MedlinePlus (“Muscle Atrophy”, Online) as evidence.
	NBR teaches an experimental study of subjects provided a daily astaxanthin dose of 6 mg per day for four weeks, which was effective to lower levels of lactic acid during a 1200 m sprint as compared to lactic acid levels prior to supplementation (p.2, para.5; Fig.4, p.3). NBR teaches that the formation of lactic acid is a result of insufficient oxygen reaching the muscles, which leads to fatigue, and that decreased levels of lactic acid improved endurance of the subjects (p.2, para.5). 
In claim 1, Applicant recites “[a] method for improving a muscle function and/or a physical function in a subject recovering from a decrease in a muscle function or a decrease in a physical function” via “ingesting a composition comprising astaxanthin” in free form, monoester form or diester form, and 
In claim 7, Applicant requires that “the subject is a patient with sarcopenia”.
In claim 9, Applicant requires that “the subject is a patient with muscular atrophy”.
The teachings of NBR clearly provide for daily ingestion of a composition comprising astaxanthin by subjects who then perform a 1200 m sprint, which clearly constitutes a form of “high-intensity” physical exercise as instantly claimed. NBR teaches that the combination of astaxanthin ingestion with such physical exercise was effective to provide improved muscle function and/or physical function, as measured by reduced lactic acid levels and improved endurance. 
As NBR teaches that the subjects receiving astaxanthin supplementation exhibited increased lactic acid levels prior to receiving astaxanthin supplementation, the subjects of the reported experimental study clearly constitute those that exhibit “a decrease in a muscle function or decrease in a physical function” as required by claim 1, in light of the fact that NBR clearly teaches the relationship between formation of lactic acid and muscle fatigue, as a result of insufficient oxygen reaching the muscle. 
As the subjects of NBR’s experimental study also constitute “aging” subjects (as any human subject is necessarily in a state of “aging”), such subjects necessarily exhibit “sarcopenia” (defined as a “reduction in skeletal muscle mass due to aging”; see Merriam-Webster, Definition of “Sarcopenia”, Online) as a natural result of the aging process.
The subjects of NBR also constitute “patient[s] with muscular atrophy”, as “muscle atrophy” is defined as “wasting (thinning) or loss of muscle tissue”, which occurs from various pathologic processes, including aging (p.1). 
As NBR clearly teaches the daily ingestion of astaxanthin per se (not astaxanthin in an ester form, e.g., monoester or diester), such description is understood to constitute a teaching of astaxanthin in its “free form”, as required by instant claims 1-2.
In claim 4, Applicant requires “wherein the physical exercise comprises applying a load to a body muscle”. 

In claim 11, Applicant recites that the physical exercise is, e.g., jogging, etc.
NBR teaches that the subjects performed a 1200 m sprint, which constitutes a form of high-intensity jogging, as recited in instant claim 11. 
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
	Therefore, instant claims 1-2, 4, 7, 9 and 11 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

7.	Claims 1-4, 7, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earnest et al. (“Effect of Astaxanthin on Cycling Time Trial Performance”, Int J Sports Med, 2011; 32:882-888), citing to Merriam-Webster (“Sarcopenia”, Online), MedlinePlus (“Muscle Atrophy”, Online), and Swain et al. (“Target Heart Rates for the Development of Cardiorespiratory Fitness”, Med Sci Sports Exerc., 1994 Jan; 26(1):112-116) as evidence. 
Earnest et al. teaches an experimental study of 21 endurance-trained male subjects of 18-39 years of age with VO2max > 50 ml/kg/min, who actively participated in competitive cycling activities, such as competitive road cycling or triathlons, and were randomly assigned to 28 days of encapsulated astaxanthin (4 mg/day) or placebo supplementation (abstract; col.2, para.2, p.882; col.2, para.2, p.884). Earnest et al. teaches that the astaxanthin supplement was delivered in a black soft gel capsule and contained 80 mg of 5% natural astaxanthin extract from Haematococcus pluvialis algae, yielding 4 mg active astaxanthin per soft gel, and 120 mg of medium chain triglyceride as filler, and was consumed with a meal (col.1, para.1, p.885). Earnest et al. teaches that the subjects were tested after 28 days of supplementation, first with a 10 h fast, followed by a 2 h constant intensity pre-exhaustion cycling ride at 5% below VO2max with lactic acid stimulation (4 mmol/L lactic acid), followed 5 min later by a 20 km cycling time trial (abstract; Fig.2, p.884; col.1, para.2, p.886). Earnest et al. teaches that 14 participants 
In claim 1, Applicant recites “[a] method for improving a muscle function and/or a physical function in a subject recovering from a decrease in a muscle function or a decrease in a physical function” via “ingesting a composition comprising astaxanthin” in free form, monoester form or diester form, and engaging in a high-intensity or moderate-intensity physical exercise, wherein the combination of ingesting the astaxanthin composition and physical exercise “results in an improved muscle function and/or physical function in the subject”. 
In claim 7, Applicant requires that “the subject is a patient with sarcopenia”.
In claim 9, Applicant requires that “the subject is a patient with muscular atrophy”.
The teachings of Earnest et al. clearly provide for daily ingestion of an oral soft gel capsule comprising astaxanthin by subjects who then performed high-intensity cycling activities, including a 2 h constant intensity cycling ride at 5% below VO2max with lactic acid stimulation. Earnest et al. teaches that the combination of astaxanthin ingestion with such physical exercise was effective to provide improved muscle function and/or physical function, as measured by a reduction in time to complete a 20 km cycling time trial and improved power output.
As the subjects of Earnest’s experimental study constitute “aging” subjects (as any human subject is necessarily in a state of “aging”), such subjects necessarily exhibit “sarcopenia” (defined as a “reduction in skeletal muscle mass due to aging”; see Merriam-Webster, Definition of “Sarcopenia”, Online) as a natural result of the aging process.
The subjects of Earnest et al. also constitute “patient[s] with muscular atrophy”, as “muscle atrophy” is defined as “wasting (thinning) or loss of muscle tissue”, which occurs from various pathologic processes, including aging (p.1). 
In claim 2, Applicant requires that the astaxanthin is in free form. 
In claim 3, Applicant requires that the astaxanthin is ingested orally.
per se (not astaxanthin in an ester form, e.g., monoester or diester) via oral soft gel capsule, such description is understood to constitute a teaching of astaxanthin in its “free form”, as required by instant claims 1-2, and oral ingestion thereof, as required by instant claim 3.
In claim 4, Applicant requires “wherein the physical exercise comprises applying a load to a body muscle”. 
Earnest et al. teaches that the subjects performed high-intensity cycling, which constitutes a form of high-intensity physical exercise that applies a mechanical load to a body muscle as claimed.
In claim 11, Applicant recites that the physical exercise is, e.g., cycling, etc.
Earnest et al. teaches that the subjects performed high-intensity cycling activities, including a 2 h constant intensity cycling ride at 5% below VO2max with lactic acid stimulation, which constitutes a form of high-intensity cycling, as recited in instant claim 11.
 In claim 12, Applicant recites that “the physical exercise is sufficient to achieve at least one of about from 75 to 80% of the maximum heart rate of the subject”. 
Swain et al. is cited as factual extrinsic evidence demonstrating that about 90% of maximal heart rate (HRmax) correlates to about 85% of maximal oxygen consumption (VO2max).
Earnest et al. teaches that the subjects receiving astaxanthin performed a 2 h constant intensity cycling ride at 5% below VO2max (i.e., 95% of VO2max), which – per Swain’s evidentiary teachings – correlates to at least > 90% HRmax, which meets Applicant’s limitation that “the physical exercise [in this case, cycling] is sufficient to achieve at least one of about from 75 to 80% of the maximum heart rate of the subject” of claim 12 (absent any specific definition of the degree of variation tolerated by the term “about” as used in the instant claims). 
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, instant claims 1-4, 7, 9 and 11-12 are properly anticipated under AIA  35 U.S.C. §102(a)(1).
s 1-2, 4, 7, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nutraceutical Business Review (“The Power of Natural Astaxanthin for Increased Muscle Performance”, Published Online August 15, 2014, hereinafter “NBR”; already of record), citing to Merriam-Webster (“Sarcopenia”, Online) and MedlinePlus (“Muscle Atrophy”, Online) as evidence.
NBR teaches an experimental study of 32 individuals supplemented with 2 x 6 mg astaxanthin per day, or placebo, for six weeks (p.4, para.1). NBR teaches that the individuals were instructed to undertake 40 min of continuous exercise (characterized as “intensive training”; p.4, para.1) three times per week during the six week period (p.4, para.1). NBR teaches that, after six weeks of treatment, the astaxanthin group had a significant reduction in body fat percentage, as compared to no difference in the placebo group, and also observed an increase in muscle endurance and reduction in lactic acid during “intensive training” (referencing the exercise regimen of the individuals) by promoting the use of fat compared with glycogen stores (p.4, para.1). 
In claim 1, Applicant recites “[a] method for improving a muscle function and/or a physical function in a subject recovering from a decrease in a muscle function or a decrease in a physical function” via “ingesting a composition comprising astaxanthin” in free form, monoester form or diester form, and engaging in a high-intensity or moderate-intensity physical exercise, wherein the combination of ingesting the astaxanthin composition and physical exercise “results in an improved muscle function and/or physical function in the subject”. 
In claim 7, Applicant requires that “the subject is a patient with sarcopenia”.
In claim 9, Applicant requires that “the subject is a patient with muscular atrophy”.
In claim 16, Applicant requires that the astaxanthin be ingested daily, and the moderate-intensity or high-intensity physical exercise is performance at least three times within 7 days.
The teachings of NBR clearly provide for daily ingestion of a composition comprising astaxanthin by subjects who performed 40 min continuous exercise characterized as “intensive training” three times per week (“at least three times within 7 days”, as required by claim 16), which clearly constitutes a form of “high-intensity” physical exercise as instantly claimed. NBR teaches that the combination of astaxanthin 
As the subjects of NBR’s experimental study constitute “aging” subjects (as any human subject is necessarily in a state of “aging”), such subjects necessarily exhibit “sarcopenia” (defined as a “reduction in skeletal muscle mass due to aging”; see Merriam-Webster, Definition of “Sarcopenia”, Online) as a natural result of the aging process.
The subjects of NBR also constitute “patient[s] with muscular atrophy”, as “muscle atrophy” is defined as “wasting (thinning) or loss of muscle tissue”, which occurs from various pathologic processes, including aging (p.1). 
As NBR clearly teaches the daily ingestion of astaxanthin per se (not astaxanthin in an ester form, e.g., monoester or diester), such description is understood to constitute a teaching of astaxanthin in its “free form”, as required by instant claims 1-2.
In claim 4, Applicant requires “wherein the physical exercise comprises applying a load to a body muscle”. 
NBR teaches that the subjects performed 40 min of continuous exercise characterized as “intensive training” three times per week, which constitutes a form of high-intensity physical exercise that applies a mechanical load to a body muscle as claimed.
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, instant claims 1-2, 4, 7, 9 and 16 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

	Response to Applicant’s Arguments
	In reply, Applicant traverses the previously applied rejections as set forth in the final Office Action dated April 16, 2020 in view of the newly submitted claim amendments (Remarks, p.5-9).
Status of Rejections Set Forth in the April 16, 2020 Final Office Action”). Upon further reconsideration of the claimed subject matter as amended, however, new grounds for rejection are necessitated and set forth infra.
	For these reasons supra, rejection of claims 1-4, 7-12 and 16 is proper. 

Conclusion
Rejection of claims 1-4, 7-12 and 16 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 23, 2021